DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.

Priority
Applicant’s claim for the benefit of provisional applications 62/903,241 submitted on 20 September 2019, 62/983,353 submitted on 28 February 2020, and 62/987,139 submitted on 09 March 2020 are acknowledged.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).


Drawings
The drawings, specifically figures 3, 5, 7, 9 and 11A-11C, are objected to because of the quality of the lines and characters.  37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.


Claim Objections
Claim 16 is objected to because of the following informalities: “data” should read “the data”. Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites “an eventor reference” in line 2. It is unclear what Applicant means by “an eventor reference”. Specification, as published, in paragraph [0008] states “Disclosed also is a context driven automation system, comprising a controller configured to execute one or more automations upon receipt of data, wherein the controller provides an eventor reference to the one or more automations”, where paragraph [0008] is the only paragraph in the specification where the term “eventor reference” is mentioned. However, nowhere in the specification is the “eventor 
Claims 2-15 are dependent claims of claim 1. The claim 1 is rejected under 35 U.S.C. 112(b), and therefore, claims 2-15 are rejected under 35 U.S.C. 112(b).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horton et al. (US 2016/0261425 A1), hereinafter ‘Horton’.

Regarding claim 1, Horton teaches:
A context driven automation system, comprising: (Horton: [0440] “Data regarding the smart devices and/or smart environment 10 may impact the client devices 182 or vis-versa.  For example, in some embodiments, when the smart devices 10A and 10B enter the "AWAY" mode or "AUTO-AWAY" mode, a condition may cause the smart window shades 1326 to lower.  Also, when the smart devices 10A and 10B enter the "HOME" mode, a condition may cause the smart window shades 1326 to rise.  In addition, the smart lights 1322 may be deactivated as a condition of the smart devices 10A and 10B entering the "AWAY" mode and be activated as a [Any of the examples above reads on “A context driven automation system”.]
a controller configured to execute one or more automations upon receipt of data, wherein the controller provides an eventor reference to the one or more automations. (Horton: [0436] “As the number of smart devices increase, an increasing number of smart device platforms have become available.  As illustrated in FIG. 39, which illustrates a system 1314 running one or more home automation platforms 1316, these platforms may communicate with smart devices (e.g., thermostat 10A, detector 10B, and/or other devices 10C) to control these devices and/or to receive condition data for controlling other devices.  Utilizing the cloud 145 (e.g., an API 90 of the cloud 145), the home automation platforms 1316 may provide control signals 1318 to one or more smart devices (e.g., thermostat 10A, protector 10B, and/or other devices 10C of the environment 30).”; [0437] The smart devices (e.g., thermostat 10A, detector 10B, and/or other devices 10C) may provide data 1319 to the home automation platforms 1316.  This data 319 may be presented in a graphical user interface (GUI) provided by the platforms 1316 and/or may be used in conditional rules for controlling other devices, as determined via the home automation platforms 1316.”; [0438] “Some automation systems may control lights, window shades, fans, and/or other smart environment 10D fixtures.  Based on data received from the API(s) interfacing with the smart devices 10A and 10B, these automation systems may activate and/or deactivate certain lights, raise and/or lower certain window shades, and/or activate and/or deactivate fans.  FIG. 40 illustrates one such automation system 1320.”) [The home automation platform 1316 reads on “a controller”, the smart devices reads on “one or more automations”, and providing control signals to the smart devices based on received condition data reads on “upon receipt of data … provides an eventor reference”.]

Regarding claim 2, Horton teaches all the features of claim 1.

wherein the controller is configured to pair metadata with data. (Horton: [0303] “First, build-time profiles for expected third-party device types are defined.  These build-time profiles provide a description of particular device capabilities and/or metadata regarding data provided by these devices.  For example, profiles may provide data type information, data units, data constraints, etc.”; [0307], figure 15 “These device type definitions may be provided to the device service 84, the applications 182 and/or 510, and/or the data warehouse 185, where they may be used to interpret and/or translate data received from the third-party devices 502, as will be discussed in more detail below.”; [0308] “Once the device type is defined, a device 502 of that type may be paired (block 606).  Pairing of third-party devices 502 is essentially registering the device 502 with the system 500, which may aid in the system 500's understanding of data provided by the device 502.”; [0312] “Once the vendor is provisioned (block 602), the device is provisioned (block 604), and the device is paired (block 606), the system 500 is able to receive and interpret third-party and/or third party device 502 data.”) [The pairing of the device based on metadata regarding data provided by the device reads on “pair metadata with data”.]

Regarding claim 3, Horton teaches all the features of claims 1-2.
Horton further teaches:
wherein the metadata is an IP address. (Horton: [0080] “In one embodiment, this detection can occur, e.g., by analyzing microphone signals, detecting user movements (e.g., in front of a device), detecting openings and closings of doors or garage doors, detecting wireless signals, detecting an internet protocol (IP) address of a received signal, detecting operation of one or more devices within a time window, or the like.”)

Regarding claim 4, Horton teaches all the features of claims 1-2.
Horton further teaches:
wherein the metadata is a tag. (Horton: [0177] “One or more translation modules may translate non-JSON formatted data (e.g., tag-length-field (TLV) formatted data) into the JSON data format.”)

Regarding claim 5, Horton teaches all the features of claims 1-2.
Horton further teaches:
wherein the metadata is a type of object. (Horton: [0317] “Accordingly, once the device type metadata is obtained, it can be cached indefinitely.  Device types can be versioned.  For example, differing data pathways may be provided for device types with different version.  Thus, in one embodiment, versioning may be handled, for example, by appending a version to common prefix, for example washer_v1 may relate to a first version of a dishwasher device type and washer_v2 may relate to a second version the dishwasher device type.”; [0276] “Each of the devices and/or structures has an associated unique identifier, which enables the API calls to be accurately routed to the proper device object.”)

Regarding claim 6, Horton teaches all the features of claims 1-2.
Horton further teaches:
wherein the metadata is a database relationship. (Horton: [0298], figure 17 “FIG. 17 is a relational diagram, illustrating a relationship of entities stored in the system 500 when provisioning third-parties/third-party devices 502 in the system 500.”; [0310] “To do this, the [Storing and retrieving data to and from storage reads on “a database”, as illustrated in figure 17.]

Regarding claim 7, Horton teaches all the features of claim 1.
Horton further teaches:
wherein the one or more automations is configured to request metadata. (Horton: [0308] “Once the device type is defined, a device 502 of that type may be paired (block 606).  Pairing of third-party devices 502 is essentially registering the device 502 with the system 500, which may aid in the system 500's understanding of data provided by the device 502.”; [0309] “The pairing process includes two basic steps.  In one step, the pairing process collects information about the device 502, such as a location (e.g., structure) of the device, a serial number (or other unique identifier) of the device 502, etc. This information may be provided by a user attempting to pair the device 502 (e.g., via a graphical user interface prompt requesting the device-specific information).”; [0313] “When the device type is unknown (e.g., has no associated device type definition loaded in the device service 84), the device service 84 may provide a request to the services 191 for a new device type definition associated with the device 502.  Upon receiving this new device type definition from the services 191, the new device type definition may be used to translate and/or describe incoming data from the device 502 and/or [The device registering or requesting for pairing reads on “to request metadata”.]

Regarding claim 8, Horton teaches all the features of claims 1 and 7.
Horton further teaches:
A wherein the metadata is an IP address. (Horton: [0080] “In one embodiment, this detection can occur, e.g., by analyzing microphone signals, detecting user movements (e.g., in front of a device), detecting openings and closings of doors or garage doors, detecting wireless signals, detecting an internet protocol (IP) address of a received signal, detecting operation of one or more devices within a time window, or the like.”)

Regarding claim 9, Horton teaches all the features of claims 1 and 7.
Horton further teaches:
wherein the metadata is a tag. (Horton: [0177] “One or more translation modules may translate non-JSON formatted data (e.g., tag-length-field (TLV) formatted data) into the JSON data format.”)

Regarding claim 10, Horton teaches all the features of claims 1 and 7.
Horton further teaches:
wherein the metadata is a type of object. (Horton: [0317] “Accordingly, once the device type metadata is obtained, it can be cached indefinitely.  Device types can be versioned.  For example, differing data pathways may be provided for device types with different version.  

Regarding claim 11, Horton teaches all the features of claims 1 and 7.
Horton further teaches:
wherein the metadata is a database relationship. (Horton: [0298], figure 17 “FIG. 17 is a relational diagram, illustrating a relationship of entities stored in the system 500 when provisioning third-parties/third-party devices 502 in the system 500.”; [0310] “To do this, the services 191 may retrieve an associated provisioned device type and form a relationship between the device-specific payload data and the associated device type.  For example, as illustrated in FIG. 17, during the pairing process, the Device Type entity 704 may be tied to the Device entity 706 (e.g., a "Has Type" relationship).  Further, the Device entity 706 may be tied to a particular structure (e.g., an "Is Part Of" relationship).  Additionally, historical device pairing information may be stored (e.g., by the Device History entity 712).”) [Storing and retrieving data to and from storage reads on “a database”, as illustrated in figure 17.]

Regarding claim 12, Horton teaches all the features of claim 1.
Horton further teaches:
wherein the data is generated by a device. (Horton: [0296] “Event data may be provided upon occurrence of a particular event.  For example, event data representative of [The third-party sensor reads on “a device”.]

Regarding claim 13, Horton teaches all the features of claim 1.
Horton further teaches:
wherein the data is generated by a cloud device. (Horton: [0314] “For example, the associated device type definition may be used to describe incoming data from the third-party device 502 and/or third-party cloud 504.”) [The third-party cloud 504 reads on “a cloud device”.]

Regarding claim 14, Horton teaches all the features of claim 1.
Horton further teaches:
wherein the data is generated from user action. (Horton: [0163] “The second application 148 may include voice actions.  For example, a user input to the second application 148 may be an audible cue to "Set [brand (e.g.`nest`)|thermostat|temperature] to [nn] degrees." The second application 148 may convert this into messages that ultimately become commands to transition the desired temperature of the thermostat 10A.”)

Regarding claim 15, Horton teaches all the features of claim 1.
Horton further teaches:
wherein the data is generated by an API. (Horton: [0313] “Upon receiving third-party data, the API 90 may translate the payload into a format interpretable by the device service 84.”; [0327] “Further, upon proper validation of a third-party and/or third-party device 502, a third-



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MICHAEL W CHOI/Examiner, Art Unit 2116